ON APPLICATION FOR REHEARING
Decided Sept 24, 1937
By THE COURT
Application for rehearing has been filed in this case. It would appear to the court that the plaintiff lays too great stress upon what the court said in its opinion as to whether the plaintiff or the defendant should bear the burden of proving that the servant employed by the defendant had cr had not been carefully selected. There was no intention upon the part of the court to establish any new rule or lay down any new principle in reference to well-known rules of pleading and evidence.
We do not believe that a rehearing of this case upon this point would be of any practical value.
We are of the opinion that the better rule of pleading where the action is against a defendant, admitted to be a charitable institution, would be for the 'plaintiff to allege in his petition that the servant of the institution had not been properly selected. The failure of the institution to use proper care in the selection of its servants might be a negligent act, permitting a recovery, but it should, in our judgment, have been set up by the plaintiff if the action is conceded to be against a charitable institution.
But this action is based on simple negligence on the part, of the servant of the institution, and there is a denial in the reply that the defendant is a charitable society.
' Under such issues the plaintiff would not be called upon to allege that there was negligence in the selection of the servant, and the defendant need not plead that the servant was carefully selected.
Motion for rehearing denied. ’ ¡;
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.